DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed December 15, 2020, with respect to the rejection(s) of claims 11-23 under 35 USC 102 and 103 in view of Nardeo have been fully considered and are persuasive as two distinct embodiments were referenced in the previous rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nardeo et al (PGPub 2009/0192463.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 14, 16-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardeo et al (PGPub 2009/0192463).

an introducer sheath formed as a cylindrical tube having a first end and a second end (Fig. 12; [0034]- sheath tube 80 and molded liner), the introducer sheath including on an inner surface thereof at least one score line extending from the first end to the second end ([0013]- The introducer sheath tube has inherent lines of weakness, and additionally may have slits partially therealong, to continue the splitting entirely along the sheath tube, resulting from the PTFE material. Other sheath tube materials may be used but scoring of an opposed pair of seams therealong would expected to be provided to facilitate sheath tube splitting; [0034]- molded liner in sheath tube 80 comprises frangible webs (score lines) to facilitate the eventual splitting during introducer sheath removal);
a hub surrounding a first end of the introducer sheath (Fig. 1- hub 16), the hub including at least one notch aligned with the at least one score line (Fig. 6- webs 28);
a mandrel configured to be inserted into the introducer sheath (Fig. 12- mandrel 86), wherein the mandrel includes at least one surface protrusion on an exterior surface that extends along a length of the mandrel (Fig. 12- ridges 90);
wherein the at least one surface protrusion is configured to contact the at least one score line when the mandrel is inserted into the introducer sheath ([0034]- The mandrel may have pointed longitudinal ridges 90 along opposite sides to define frangible webs in the liner formed during molding; the score lines in the hub [0029], the sheath [0013] and the liner [0034] are necessarily aligned with each other to facilitate the eventual splitting of the introducer assembly; thus the mandrel defining the webs of the liner during molding would contact the at least one score line when inserted into the introducer sheath).
Regarding Claim 12, Nardeo further teaches the at least one surface protrusion extends longitudinally down the mandrel (Fig. 12- ridges 90 extending longitudinally down the mandrel).

Regarding Claim 16 and 17, Nardeo further teaches the liner and hub can be made of polyethylene [0011] (which is a thermoplastic and thermoplastics are heated prior to application) thus meeting the instant limitations of the hub is formed from a heated plastic and the introducer sheath is formed from a plastic which reflows when subject to heat above a melting temperature of the plastic.
Regarding Claim 18, Nardeo further teaches the hub includes a first notch and a second notch arranged at opposite sides of the hub ([0029]- webs 28 and V-shaped grooves 30 extending radially from webs 28; Fig. 6- webs 28 and V-shaped grooves 30 enables the hub 16 to be easily manually split apart by prying apart the tabs 20).
Regarding Claim 19, Nardeo further teaches the hub is configured to break at the first notch and the second notch ([0029]- webs 28 and V-shaped grooves 30 extending radially from webs 28 enables the hub 16 to be easily manually split apart by prying apart the tabs 20).
Regarding Claim 20, Nardeo further teaches the introducer sheath is configured to tear along the at least one score line when the hub is broken ([0013]- The introducer sheath tube has inherent lines of weakness, and additionally may have slits partially therealong, to continue the splitting entirely along the sheath tube, resulting from the PTFE material. Other sheath tube materials may be used but scoring of an opposed pair of seams therealong would expected to be provided to facilitate sheath tube splitting; [0034]- frangible webs (score lines) in the liner facilitate the eventual splitting during introducer sheath removal).
Regarding Claim 23, Nardeo further teaches a number of surface protrusions is equal to the number of score lines ([0013]- The introducer sheath tube has inherent lines of weakness, and additionally may have slits partially therealong, to continue the splitting entirely along the sheath tube, resulting from the PTFE material. Other sheath tube materials may be used but scoring of an opposed .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nardeo et al (PGPub 2009/0192463).
Regarding Claims 21 and 22, Nardeo does not appear to explicitly teach a number of surface protrusions is greater than a number of score lines or less than a number of score lines but this is a result-effective variable modifying the final number of score lines in the introducer sheath.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize number of surface protrusions through routine experimentation in order to perfect the result-effective variable of the number of score lines in the final product, consult MPEP 2144.05 II.  
Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nardeo et al (PGPub 2009/0192463) in view of Osypka et al (PGPub 2010/0305509).
Regarding Claim 13, Nardeo does not appear to explicitly teach the at least one surface protrusion extends helically around the mandrel.  Osypka teaches a similar introducer sheath with peel lines featuring an axially extending pitch (Fig. 4; [0037]), thus, the mandrel used would also have an axially extending pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the introducer sheath of Nardeo to include the axially pitched score lines of Osypka in order to split the introducer sheath with a known score line arrangement. Because changing the straight score lines of Nardeo to the axially pitched score lines as taught by Osypka is a simple substitution, it would have been obvious to substitute one known element for 
Regarding Claim 15, Nardeo does not appear to explicitly teach the at least one surface protrusion is configured as a series of protrusions extending down a length of the mandrel.  Osypka teaches peel lines can be defined (by the mandrel) in the sheath by perforated regions (which would be a series of protrusions extending down the mandrel) [0011] in order to form perforated peel lines [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the introducer sheath of Nardeo to include peels lines defined by perforated regions as taught by Osypka in order to form perforated peel lines [0047].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.K./Examiner, Art Unit 1748   

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                       
3/17/21